Exhibit 10.05

Execution Version

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Voting Agreement”) is entered into as of March 7, 2013,
by and among SORRENTO THERAPEUTICS, INC., a Delaware corporation (“Sorrento”),
IGDRASOL, INC., a Delaware corporation (the “IgDraSol”) and the stockholder
signatories hereto (“Stockholder”).

RECITALS

A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain shares of common stock of IgDraSol.

B. Sorrento and IgDraSol are parties to an Option Agreement of even date
herewith (the “Option Agreement”), which provides Sorrento the right to acquire
an exclusive option to acquire IgDraSol (the “Option”) pursuant to terms of that
certain Agreement and Plan of Merger to be entered into among Sorrento, STI
Merger Sub Inc., a Delaware corporation (“Merger Sub”), IgDraSol and Vuong Trieu
(solely in his capacity as the Stockholders’ Agent) (the “Merger Agreement”).
The Merger Agreement provides (subject to the conditions set forth therein),
among other things, for the merger of Merger Sub into IgDraSol (the “Merger”).

C. In the Merger, each outstanding share of common stock of IgDraSol (“IgDraSol
Common Stock”) is to be converted into the right to receive shares of ordinary
shares of Sorrento.

D. Stockholder is entering into this Voting Agreement in order to induce
Sorrento to enter into the Option Agreement and, if exercised by Sorrento, to
cause the Merger to be consummated pursuant to the Merger Agreement.

AGREEMENT

The parties to this Voting Agreement, intending to be legally bound, agree as
follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Voting Agreement:

(a) “Expiration Date” shall mean the earliest of: (i) the date on which the
Merger Agreement is terminated pursuant to Section 9 thereof; (ii) immediately
following the adjournment of the meeting of the stockholders of IgDraSol at
which the Merger Agreement is adopted and approved by the stockholders of
IgDraSol; (iii) expiration of the Option Period (as defined in the Option
Agreement); or (iv) the date the Option Agreement is terminated pursuant to the
terms thereof.

(b) “Own” or to have acquired “Ownership” shall mean with respect to any
security, that a Stockholder: (i) is the record owner of such security; or
(ii) is the “beneficial owner” (within the meaning of Rule 13d-3 under the
Exchange Act) of such security.



--------------------------------------------------------------------------------

(c) “Person” shall mean any individual, private or public corporation (including
not-for-profit), general or limited partnership, unlimited or limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including a government or political subdivision or an
agency or instrumentality thereof.

(d) “Subject Securities” shall mean: (i) all securities of IgDraSol (including
all shares of IgDraSol Common Stock and all options, restricted stock units,
warrants and other rights to acquire or convert into shares of IgDraSol Common
Stock) Owned by Stockholder as of the date of this Voting Agreement; and
(ii) all additional securities of IgDraSol (including any additional shares of
IgDraSol Common Stock and any additional options, restricted stock units,
warrants and other rights to acquire or convert into shares of IgDraSol Common
Stock) of which Stockholder acquires Ownership during the Voting Period (as
defined below), whether such acquisition is a result of purchases or other
transfers of IgDraSol Common Stock to Stockholder or by virtue of a stock
dividend, stock split, recapitalization, reclassification, subdivision,
combination or exchange of shares or by exercise of any rights to acquire or
convert into IgDraSol Common Stock.

(e) “Transfer” of a security shall mean that a Person shall directly or
indirectly: (i) sell, pledge, encumber, grant an option or other right with
respect to, transfer or dispose of such security or any interest in such
security to any Person other than Sorrento; (ii) enters into an agreement or
commitment contemplating the possible sale of, pledge of, encumbrance of, grant
of an option with respect to, transfer of or disposition of such security or any
interest therein to any Person other than Sorrento; or (iii) reduces such
Person’s beneficial ownership of, interest in or risk relating to such security.

(f) “Voting Period” shall mean the period commencing on the date of this Voting
Agreement and ending on the Expiration Date.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Voting Period, Stockholder shall not, directly or indirectly, cause
or permit any Transfer of any of the Subject Securities to any Person other than
IgDraSol to be effected without the prior written consent of Sorrento.

2.2 Restriction on Transfer of Voting Rights. During the Voting Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
into a voting trust; and (b) no proxy is granted that is inconsistent with this
Voting Agreement, and no voting agreement or similar agreement is entered into,
with respect to any of the Subject Securities.

2.3 Permitted Transfers. Section 2.1 shall not prohibit a Transfer of Subject
Securities by Stockholder if Stockholder is a partnership or limited liability
company, to one or more partners or members of Stockholder or to an affiliated
corporation under common control with Stockholder; provided, however, that a
Transfer referred to in this Section 2.3 shall be permitted only if, as a
condition to such Transfer, the transferee agrees in a writing, satisfactory in
form and substance to IgDraSol and Sorrento, to be bound by all of the terms of
this Voting Agreement. Any Transfer or purported Transfer of Subject Securities
other than in accordance with Sections 2.1 and 2.3 shall be void ab initio and
of no effect.

 

2



--------------------------------------------------------------------------------

SECTION 3. VOTING OF SHARES

3.1 VOTING COVENANT. Stockholder hereby agrees that, prior to the Expiration
Date, at any meeting of the stockholders of IgDraSol, however called, or at any
adjournment or postponement thereof and on every action or approval by written
consent of the stockholders of IgDraSol, unless otherwise directed in writing by
Sorrento, Stockholder shall cause any and all issued and outstanding shares of
IgDraSol Common Stock Owned by Stockholder as of the record date with respect to
such meeting to be voted:

(a) in favor of the Merger, the execution and delivery by IgDraSol of the Merger
Agreement and the adoption and approval of the Merger Agreement and the terms
thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(b) in favor of any proposal to adjourn or postpone the meeting of the
stockholders of IgDraSol to a later date if there are not sufficient votes for
adoption of the Merger Agreement on the date on which such meeting is held;

(c) against any action or agreement that would result in a material breach of
any representation, warranty, covenant or obligation of IgDraSol in the Merger
Agreement; and

(d) against any action which is (i) intended to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or this Voting Agreement, or
(ii) would reasonably be expected, to impede, interfere with, materially delay,
materially postpone, discourage or adversely affect in any material way the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Voting Agreement.

Prior to the Expiration Date, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause “(a)”, clause “(b)”, clause “(c)” or clause “(d)” of
the preceding sentence.

3.2 PROXY

(a) Contemporaneously with the execution of this Voting Agreement:
(i) Stockholder shall deliver to Sorrento a proxy in the form attached to this
Voting Agreement as Exhibit A, which shall be irrevocable to the fullest extent
permitted by law (at all times during the Voting Period) with respect to the
shares referred to therein (the “Proxy”); and (ii) if applicable, Stockholder
shall cause to be delivered to Sorrento an additional proxy (in the form
attached hereto as Exhibit A) executed on behalf of the record owner of any
outstanding shares of IgDraSol Common Stock that are Owned by Stockholder.

(b) Stockholder shall not enter into any tender, voting or other agreement, or
grant a proxy or power of attorney, with respect to the Subject Securities that
is inconsistent with this Voting Agreement or otherwise take any other action
with respect to the Subject Securities that would in any way restrict, limit or
interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Sorrento as follows:

4.1 Authorization, etc. Stockholder has the power, authority and capacity to
execute and deliver this Voting Agreement and the Proxy and to perform
Stockholder’s obligations hereunder and thereunder. This Voting Agreement and
the Proxy have been duly executed and delivered by Stockholder and, assuming the
due authorization, execution and delivery of this Voting Agreement by Sorrento,
constitute legal, valid and binding obligations of Stockholder, enforceable
against Stockholder in accordance with their terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

4.2 No Conflicts or Consents.

(a) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not: (i) conflict with or violate any law applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties is or may
be bound or affected; or (ii) result in or constitute (with or without notice or
lapse of time) any breach of or default under, or give to any other Person (with
or without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any material lien on any of the Subject Securities.

(b) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not, require any consent of any Person.

4.3 Title to Securities. As of the date of this Voting Agreement, subject to any
vesting or rights of repurchase by IgDraSol, if any: (a) Stockholder holds of
record (free and clear of any liens) the number of outstanding shares of
IgDraSol Common Stock set forth under the heading “Shares Held of Record” on the
signature page hereof; (b) Stockholder holds (free and clear of any liens) the
options, restricted stock units, warrants and other rights to acquire shares of
IgDraSol Common Stock set forth under the heading “Options and Other Rights” on
the signature page hereof; (c) Stockholder Owns the additional securities of
IgDraSol set forth under the heading “Additional Securities Beneficially Owned”
on the signature page hereof; and (d) Stockholder does not directly or
indirectly Own any shares of capital stock or other securities of IgDraSol, or
any option, restricted stock unit, warrant or other right to acquire (by
purchase, conversion or otherwise) any shares of capital stock or other
securities of IgDraSol, other than the shares and options, restricted stock
units, warrants and other rights set forth on the signature page hereof.

4.4 Accuracy of Representations. The representations and warranties contained in
this Voting Agreement are accurate in all respects as of the date of this Voting
Agreement, and will be accurate in all respects at all times prior to the
Expiration Date as if made as of any such time or date.

 

4



--------------------------------------------------------------------------------

SECTION 5. MISCELLANEOUS

5.1 Stockholder Information. Stockholder hereby agrees to permit Sorrento and
IgDraSol to publish and disclose in the proxy statement and any other public
disclosure that Sorrento and IgDraSol mutually determine to be necessary or
desirable in connection with the Merger and any other transactions contemplated
by the Merger Agreement Stockholder’s identity and ownership of shares of
IgDraSol Common Stock and the nature of Stockholder’s commitments, arrangements
and understandings under this Voting Agreement.

5.2 Further Assurances. From time to time and without additional consideration,
Stockholder shall execute and deliver, or cause to be executed and delivered,
such additional transfers, assignments, endorsements, proxies, consents and
other instruments, and shall take such further actions, as Sorrento may
reasonably request for the purpose of carrying out and furthering the intent of
this Voting Agreement.

5.3 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Voting Agreement shall be paid by the party
incurring such costs and expenses.

5.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Voting Agreement shall be in writing and shall
be deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent via facsimile before 5:00 p.m. (Pacific time) with
confirmation of receipt, when transmitted and receipt is confirmed; (c) if sent
by registered, certified or first class mail, the third business day after being
sent; and (d) if sent by overnight delivery via a national courier service, one
business day after being sent, in each case to the address or facsimile
telephone number set forth beneath the name of such party below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other parties hereto):

if to Stockholder:

at the address set forth on the signature page hereof; and

if to Sorrento:

Sorrento Therapeutics, Inc.

6042 Cornerstone Court West, Suite B

San Diego, CA 92121

Attn.: Chief Financial Officer

Tel. No.: (858) 210-3700

Fax No.: (858) 210-3759

 

5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attn.: Glen Y. Sato

Fax No.: (650) 849-7400

if to IgDraSol:

IgDraSol, Inc.

1110 Warner Avenue, Suite 266

Fountain Valley, CA 92708

Attn.: President

Fax No.: (714) 445-0127

with a copy (which shall not constitute notice) to:

Snell & Wilmer L.L.P

600 Anton Blvd., Suite 1400

Costa Mesa, CA 92626

Attn.: William Pedranti

Fax No.: (714) 427-7799

5.5 Severability. In the event that any provision of this Voting Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Voting Agreement, and the application of such
provision to Persons or circumstances other than those as to which it is
determined to be invalid, unlawful, void or unenforceable, shall not be impaired
or otherwise affected and shall continue to be valid and enforceable to the
fullest extent permitted by law.

5.6 Entire Agreement. This Voting Agreement, the Proxy, the Merger Agreement,
the Option Agreement and any other agreements referred to herein set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and thereof and supersede all prior agreements and understandings among or
between any of the parties relating to the subject matter hereof and thereof.

5.7 Amendments. This Voting Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

5.8 Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Voting Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be void. Subject to the preceding sentence, this Voting Agreement shall be
binding upon Stockholder and Stockholder’s successors and assigns, and shall
inure to the benefit of Sorrento and its successors and assigns. Without
limiting any of the restrictions set forth in Section 2, Section 3 or elsewhere
in this Voting Agreement, this Voting Agreement shall be binding upon any Person
to whom any Subject Securities are transferred. Nothing in this Voting Agreement
is intended to confer on any Person (other than Sorrento and its successors and
assigns) any rights or remedies of any nature.

 

6



--------------------------------------------------------------------------------

5.9 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Voting Agreement or the Proxy
were not performed in accordance with its specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Voting
Agreement or in the Proxy, Sorrento shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to obtain: (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation; and (b) an injunction restraining
such breach or threatened breach. Stockholder further agrees that neither
Sorrento nor any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 5.9, and Stockholder irrevocably waives any
right he or it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.

5.10 Attorneys’ Fees. If any action or proceeding relating to this Voting
Agreement or the enforcement of any provision of this Voting Agreement is
brought against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

5.11 Non-Exclusivity. The rights and remedies of Sorrento under this Voting
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

5.12 Governing Law; Jurisdiction; Waiver of Jury Trial. This Voting Agreement
and the Proxy shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Delaware, (without giving effect
to principles of conflicts of laws). Any Legal Proceeding (as defined below)
relating to this Agreement or the enforcement of any provision of this Agreement
(including a Legal Proceeding based upon intentional or willful
misrepresentation or fraud) may be brought or otherwise commenced in any state
or federal court located in the State of California. Each party to this
Agreement: (i) expressly and irrevocably consents and submits to the
jurisdiction of each state and federal court located in the State of California
(and each appellate court located in the State of California) in connection with
any such Legal Proceeding; (ii) agrees that each state and federal court located
in the State of California shall be deemed to be a convenient forum; and
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such Legal Proceeding commenced in any state or federal court located in the
State of California, any claim that such party is not subject personally to the
jurisdiction of such court, that such Legal Proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court. For purposes of this section, “Legal Proceeding” shall mean any
action, suit, litigation, arbitration, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing,
inquiry, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any court or other Governmental Body
or any arbitrator or arbitration panel.

 

7



--------------------------------------------------------------------------------

5.13 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any Legal Proceeding arising out of or
related to this Voting Agreement or the transactions contemplated hereby.

5.14 Counterparts; Exchanges by Facsimile or Electronic Delivery. This Voting
Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. The exchange of a fully
executed Voting Agreement (in counterparts or otherwise) by facsimile or
electronic delivery shall be sufficient to bind the parties to the terms and
conditions of this Voting Agreement.

5.15 Headings. The headings contained in this Voting Agreement are for
convenience of reference only, shall not be deemed to be a part of this Voting
Agreement and shall not be referred to in connection with the construction or
interpretation of this Voting Agreement.

5.16 Waiver. Subject to the remainder of this Section 5.16, at any time prior to
the Expiration Date, any party hereto may: (a) extend the time for the
performance of any of the obligations or other acts of the other parties to this
Voting Agreement; (b) waive any inaccuracy in or breach of any representation,
warranty, covenant or obligation of the other party in this Voting Agreement or
in any document delivered pursuant to this Voting Agreement; and (c) waive
compliance with any covenant, obligation or condition for the benefit of such
party contained in this Voting Agreement. No failure on the part of any Person
to exercise any power, right, privilege or remedy under this Voting Agreement,
and no delay on the part of any Person in exercising any power, right, privilege
or remedy under this Voting Agreement, shall operate as a waiver of such power,
right, privilege or remedy; and no single or partial exercise of any such power,
right, privilege or remedy shall preclude any other or further exercise thereof
or of any other power, right, privilege or remedy. No Person shall be deemed to
have waived any claim arising out of this Voting Agreement, or any power, right,
privilege or remedy under this Voting Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of such Person; and any such
waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

5.17 Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Voting Agreement shall be construed as independent of any
other contract between Stockholder, on the one hand, and IgDraSol or Sorrento,
on the other. The existence of any claim or cause of action by Stockholder
against IgDraSol or Sorrento shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder. Nothing in this
Voting Agreement shall limit any of the rights or remedies of Sorrento under the
Merger Agreement, or any of the rights or remedies of Sorrento or any of the
obligations of Stockholder under any agreement between Stockholder and Sorrento
or any certificate or instrument executed by Stockholder in favor of Sorrento;
and nothing in the Merger Agreement or in any other such agreement, certificate
or instrument, shall limit any of the rights or remedies of Sorrento or any of
the obligations of Stockholder under this Voting Agreement.

5.18 Other Capacities. Notwithstanding any provision of this Voting Agreement to
the contrary, nothing in this Voting Agreement shall limit or restrict
Stockholder from acting in good faith in Stockholder’s capacity as a director or
officer of IgDraSol (it being understood that this Voting Agreement shall apply
to Stockholder solely in Stockholder’s capacity as a stockholder of IgDraSol).

 

8



--------------------------------------------------------------------------------

5.19 Construction.

(a) For purposes of this Voting Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.

(c) As used in this Voting Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Voting Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Voting
Agreement and Exhibits to this Voting Agreement.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC.

/s/ Henry Ji

By

President and CEO

Title IGDRASOL, INC.

/s/ Vuong Trieu

By

CEO

Title

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Bassil Dahiyat

Print Name:   Bassil Dahiyat Address:  

3848 Canyon Lane

Altadena, CA 91001

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 125,000      

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Chao Hsiao

Print Name:   Chao Hsiao Address:  

526 S. Orange Ave. #B

Monterey Park, CA 91755

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 121,875      

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Kouros Motamed

Print Name:   Kouros Motamed Address:  

25 Palatine #433

Irvine, CA 92612

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 487,500      

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Vuong Trieu

Print Name:   Vuong Trieu Address:  

4003 Jim Bowie

Agoura Hills, CA 91301

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 2,925,000    Warrant for 416,666   
Convertible Promissory Note for


$250,000

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Larn Hwang

Print Name:   Larn Hwang Address:  

131 S. Second Ave. #A

Arcadia, CA 91006

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 487,500      

Voting Agreement Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sorrento and Stockholder have caused this Voting Agreement
to be executed as of the date first written above.

 

SORRENTO THERAPEUTICS, INC. Signature:  

/s/ Henry Ji

Print Name:   Henry Ji Title:   President and CEO STOCKHOLDER Signature:  

/s/ Jason Dekker

Print Name:   Jason Dekker Address:  

1001 S. Meadows Pkwy, Apt. 1532

Reno, NV 89521

Facsimile:  

 

Shares Held of Record    Options and Other Rights    Additional Securities
Beneficially  Owned 487,500    Warrant for 8,333   
Convertible Promissory Note for


$5,000

Voting Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of IgDraSol, Inc., a Delaware
corporation (the “IgDraSol”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Sorrento Therapeutics, Inc., a
Delaware corporation (“Sorrento”), and Dr. Henry Ji and Richard Vincent, solely
in their capacities as executive officers of Sorrento, and each of them, the
attorneys and proxies of the Stockholder, with full power of substitution and
resubstitution, to the full extent of the Stockholder’s rights with respect to
the outstanding shares of capital stock of IgDraSol owned of record by the
Stockholder as of the date of this proxy, which shares are specified in this
proxy, and all shares of capital stock of IgDraSol that may be owned of record
by the Stockholder after the date of this proxy. (The shares of the capital
stock of IgDraSol referred to in the immediately preceding sentence are referred
to as the “Shares.”) Upon the execution of this proxy, all prior proxies given
by the Stockholder with respect to any of the Shares are hereby revoked, and the
Stockholder agrees that no subsequent proxies inconsistent with this Proxy will
be given with respect to any of the Shares.

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, by and among Sorrento, IgDraSol and the Stockholder (the “Voting
Agreement”), and is granted in consideration of Sorrento entering into the
Agreement and Plan of Merger, dated as of the date hereof, among Sorrento, STI
Merger Sub Inc., a Delaware corporation, IgDraSol and Vuong Trieu as the
Stockholders’ Agent. This proxy will terminate on the Expiration Date (as
defined in the Voting Agreement).

Prior to the Expiration Date, the attorneys and proxies named above will be
empowered, and may exercise this proxy, to vote any Shares owned by the
undersigned, at any meeting of the stockholders of IgDraSol, however called, or
at any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of IgDraSol:

(a) in favor of the Merger, the execution and delivery by IgDraSol of the Merger
Agreement and the adoption and approval of the Merger Agreement and the terms
thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(b) in favor of any proposal to adjourn or postpone the meeting of the
stockholders of IgDraSol to a later date if there are not sufficient votes for
adoption of the Merger Agreement on the date on which such meeting is held;

(c) against any action or agreement that would result in a material breach of
any representation, warranty, covenant or obligation of IgDraSol in the Merger
Agreement; and

(d) against any action which is (i) intended to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or this Voting Agreement, or
(ii) would reasonably be expected, to impede, interfere with, materially delay,
materially postpone, discourage or adversely affect in any material way the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Voting Agreement.

Proxy



--------------------------------------------------------------------------------

The Stockholder may vote the Shares on all other matters not referred to in this
proxy, and the attorneys and proxies named above may not exercise this proxy
with respect to such other matters.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this proxy or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. Upon such determination that any term or provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Dated:     , 2013     STOCKHOLDER     [                    ]     By:       Its:
      By:       Its:       Signature:  

 

    Print Name:  

 

    Title:  

 

    Number of shares of common stock of IgDraSol owned of record as of the date
of this proxy:    

 

Proxy